Matter of Sultani v Sultani (2019 NY Slip Op 09142)





Matter of Sultani v Sultani


2019 NY Slip Op 09142


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1064 CAF 18-00733

[*1]IN THE MATTER OF HASSINA SULTANI, PETITIONER-RESPONDENT,
vNADIA SULTANI, RESPONDENT, AND AHMAD SULTANI, RESPONDENT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF COUNSEL), FOR RESPONDENT-APPELLANT. 
MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER, FOR PETITIONER-RESPONDENT.
FREDERICK P. LESTER, PITTSFORD, ATTORNEY FOR THE CHILDREN. 

	Appeal from an amended order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered February 28, 2018 in a proceeding pursuant to Family Court Act article 6. The amended order, inter alia, granted sole custody of the subject children to petitioner. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court